Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 1 of 10 PageID #: 7052



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X
  UNITED STATES OF AMERICA

               -against-                           MEMORANDUM & ORDER
                                                   17-CR-0372-13(JS)
  MCARTHUR JEAN,

                      Defendant.
  ----------------------------------X
  APPEARANCES
  For United States: Whitman G.S. Knapp, Esq.
                      Kaitlin T. Farrell, Esq.
                      U.S. Attorney’s Office
                      Eastern District of New York
                      271 Cadman Plaza East
                      Brooklyn, New York 11201

  For Defendant:           McArthur Jean, pro se
                           90293-053
                           Fort Dix, Federal Correctional Institution
                           P.O. Box 2000
                           Fort Dix, New Jersey 08640

  SEYBERT, District Judge:

               Defendant McArthur Jean (“Defendant”) seeks a reduction

  of   his   sentence,     pursuant   to   the   First   Step   Act,   18   U.S.C.

  § 3582(c)(l)(A), in light of health concerns and the COVID-19

  pandemic.1     (Mot., ECF No. 875; Suppl. Br., ECF No. 931.)                 The




  1 Although he was represented from arraignment through sentencing,
  Defendant filed this motion pro se. (See Dec. 8, 2020 Elec. Order
  (construing   Defendant’s   letter   request  as   a  motion   for
  compassionate release).) On January 22, 2021, the Court granted
  Defendant’s   prior   counsel   permission   to   supplement   the
  compassionate release application. (See Leave Request, ECF No.
  928; Jan. 22, 2021 Elec. Order; Suppl. Br., ECF No. 931.) The
  Government did not file a supplemental response.
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 2 of 10 PageID #: 7053



  Government opposes the motion.         (Gov’t Opp., ECF No. 922.)         For

  the reasons set forth below, the motion is GRANTED.

                                  BACKGROUND

  I.   Factual and Procedural History

             On   or   around   July   11,   2017,   a   grand   jury   charged

  Defendant with conspiracy to commit securities fraud, conspiracy

  to commit wire fraud, and two counts of substantive securities

  fraud arising out of his role as a cold-caller in a “Boiler Room”

  that engaged in “manipulative trading patterns, including wash

  trades and matched trades, to drive up” the share prices of various

  publicly traded companies while employees, such as Defendant,

  “aggressively and repeatedly called and emailed victim investors

  to purchase shares.” (Indictment, ECF No. 1.) On August 22, 2018,

  Defendant, represented by counsel, pled guilty to one count of

  conspiracy to commit securities fraud.        (Min. Entry, ECF No. 266.)

             This offense carried a statutory maximum of 60 months’

  incarceration and the sentencing guidelines provided a range of

  135 to 168 months’ imprisonment.           (Am. Presentence Report (“Am.

  PSR”), ECF No. 426, ¶ 145.)          Probation recommended a term of 60

  months’    incarceration      and     $8,501,925.15      in    restitution.2

  (Probation Rec., ECF No. 357-1, at 1.)        On July 26, 2019, the Court




  2 The PSR indicated that Defendant was directly accountable for a
  loss of $114,727,270 and that he retained $115,802 in proceeds.
  (First PSR, ECF No. 357, ¶¶ 85, 142.)


                                        2
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 3 of 10 PageID #: 7054



  sentenced Defendant to a term of 48 months’ incarceration and 3

  years’ supervised release.       (Min. Entry, ECF No. 451; Sent’g J.,

  ECF No. 452.)

  II.   Defendant’s Motion

             Defendant is 38 years old and is incarcerated at FCI

  Fort Dix in New Jersey.       As of the date of this Order, Defendant

  has served approximately one and a half years of his sentence and

  is expected to be released on April 1, 2023.                  See BOP.gov,

  www.bop.gov/inmateloc/index.jsp (last visited Apr. 6, 2021).              On

  or around August 17, 2020, Defendant, proceeding pro se, moved

  this Court for compassionate release, requesting to serve the

  remainder of his sentence on the condition of home confinement.

  If released, he will reside with his parents at their home in

  Miami, Florida.     (Mot. at ECF p. 13.)      The Government opposes the

  motion arguing that Defendant does not identify medical conditions

  that constitute extraordinary and compelling reasons to warrant a

  modification of his sentence (Gov’t Opp. at 6-7), and the Section

  3553(a) factors weigh against release (id. at 7-10).

                                  DISCUSSION

  I.    Legal Standard

             “A court may not modify a term of imprisonment once it

  has been imposed except pursuant to statute.”            United States v.

  Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

  2020) (quoting United States v. Gotti, 433 F. Supp. 3d 613, 614


                                       3
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 4 of 10 PageID #: 7055



  (S.D.N.Y. 2020)).       The First Step Act, which modified 18 U.S.C. §

  3582(c), allows a court to modify a defendant’s sentence upon a

  motion of either (i) the Director of the BOP, or (ii) the defendant

  “after the defendant has fully exhausted all administrative rights

  to appeal a failure of the Bureau of Prisons to bring a motion on

  the defendant’s behalf or the lapse of 30 days from the receipt of

  such a request by the warden of the defendant’s facility, whichever

  is earlier.”    18 U.S.C. § 3582(c)(1)(A).

               Under    the     statute,      courts       have    discretion    to   grant

  compassionate        release       when     (1) there      are    “extraordinary       and

  compelling reasons” that warrant a sentence reduction, (2) the

  sentence     reduction        is       “consistent        with     applicable       policy

  statements    issued     by      the    Sentencing        Commission,”     and   (3) the

  sentence reduction “is supported by the factors set forth in

  18 U.S.C. § 3553(a).”            United States v. Canales, No. 16-CR-0212,

  2020   WL    2319294,       at     *2     (S.D.N.Y.       May     9,   2020)     (quoting

  18 U.S.C. § 3582(c)(1)(A)(i)).

               District       courts        may       consider    “the   full    slate   of

  extraordinary and compelling reasons that an imprisoned person

  might bring before them in motions for compassionate release.”

  United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

  id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

  ‘applicable’     to     compassionate                release     motions   brought     by

  defendants [as compared to those brought by the BOP], Application


                                                  4
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 5 of 10 PageID #: 7056



  Note 1(D) cannot constrain district courts’ discretion to consider

  whether any reasons are extraordinary and compelling”).            “The only

  statutory limit on what a court may consider to be extraordinary

  and compelling is that ‘[r]ehabilitation . . . alone shall not be

  considered an extraordinary and compelling reason.’”             Id. at 237-

  38 (emphasis and alteration in original) (quoting 28 U.S.C. §

  994(t)).

               Even where extraordinary and compelling reasons exist,

  the Court must “consider all the Section 3553(a) factors to the

  extent they are applicable, and may deny such a motion if, in its

  discretion, compassionate release is not warranted because Section

  3553(a) factors override, in any particular case, what would

  otherwise be extraordinary and compelling circumstances.”            United

  States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

  May 8, 2020) (citation omitted).           A defendant “bears the burden of

  showing    that   his   release   is   justified.”      United    States   v.

  Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

  23, 2020).

  II.   Analysis

               Defendant requests compassionate release because (1) he

  has not committed any disciplinary infractions while incarcerated;

  (2) he has a “minimum score” on the Prisoner Assessment Tool




                                         5
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 6 of 10 PageID #: 7057



  Targeting    Estimated    Risk   and    Needs    (“PATTERN”);3   (3) he   was

  convicted of a nonviolent crime; (4) COVID-19 disproportionately

  affects Black men and women; (5) he suffers from a painful skin

  condition that weakens his immune system; and (6) the spread of

  COVID-19    at   FCI   Fort   Dix.      (See    generally   Mot.)    In   his

  supplemental application, Defendant argues that release to home

  confinement is warranted given the “amount of prison time he has

  already served, the general danger and ease of spread of COVID-19

  and the specific conditions of his current incarceration.” (Suppl.

  Br. at 3.)

       A.      Exhaustion

               Defendant submits copies of multiple correspondence to

  FCI Fort Dix staff requesting, among other things, release to home

  confinement or relocation to Florida.            (Mot. at ECF p. 11 (dated

  Apr. 4, 2020); id. at p. 13 (dated Apr. 6, 2020); and id. at p. 15

  (undated).)       He   also   submits      copies   of   his   requests   for

  compassionate release, dated April 2, 2020, accompanied by a form

  that includes a handwritten notation that Defendant “still ha[s]


  3 According to the BOP’s website, “[t]he risk and needs assessment
  system is used to determine the risk and needs of inmates in BOP
  custody. Specifically, the system determines the recidivism risk
  of each inmate and assigns a recidivism risk score of minimum,
  low, medium, or high risk. The system also assesses each inmate
  and determines, to the extent practicable, the inmate’s risk of
  violent or serious misconduct.” See First Step Act – Frequently
  asked       Questions,      BOP.gov,       https://www.bop.gov/in-
  mates/fsa/faq.jsp#fsa_system (last visited Apr. 6, 2021).



                                         6
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 7 of 10 PageID #: 7058



  to serve 50%.”       (Id. at ECF pp. 19-25.)            The Court thus finds that

  Defendant exhausted his administrative remedies.                         United States v.

  Genovese, No. 18-CR-0183, 2020 WL 4004164, at *2 (S.D.N.Y. July

  15, 2020) (the Court “need not wade into the exhaustion question

  because more than 30 days have lapsed since the warden . . .

  received     [Defendant’s]         petition       for     compassionate          release”

  (citations omitted)).

        B.     Extraordinary and Compelling Reasons

               Based    on   the   facts     unique       to    this       case,   including

  Defendant’s uncertain medical skin condition, the Court exercises

  its   discretion      under      Brooker        and     finds      extraordinary        and

  compelling reasons favor a sentence reduction.                       976 F.3d at 237-

  38 (“[A] district court’s discretion [in sentencing] -- as in all

  sentencing matters -- is broad”)                Indeed, although Defendant does

  not   submit   medical     records,       the    Court       is    aware    of   his   skin

  condition.       (See      First    PSR    ¶     119.)            And,     crediting    his

  representation that it “may relate to an immunity deficiency”

  (Suppl. Br. at 1), the Court recognizes that condition may place

  him at higher risk of complications from COVID-19, which is

  “exacerbated by the conditions of his incarceration.”                              United

  States v. Resto, No. 08-CR-0757, 2021 WL 1109467, at *2 (S.D.N.Y.

  Mar. 23, 2021); (see Suppl. Br. at 4 (“Social distancing is

  impossible.     Mr. Jean is housed in an area where eight (8) other

  inmates sleep within six feet of him.                 He continues to have little


                                             7
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 8 of 10 PageID #: 7059



  or   no      protection     from   the     virus    and   social     distancing      is

  impossible.”).)         While the number of positive COVID-19 cases at

  FCI Fort Dix may have decreased, the Court is convinced that

  Defendant faces uncertain health risks and that “he will be better

  able to access whatever care and treatment he may require in the

  future if he is not incarcerated.”               United States v. Mongelli, No.

  02-CR-0307, 2020 WL 6449237, at *3 (E.D.N.Y. Nov. 3, 2020).

  Defendant’s record of rehabilitation further supports the Court’s

  finding that extraordinary and compelling reasons justify reducing

  his sentence.         Brooker, 976 F.3d at 238; United States v. Mapp,

  467 F. Supp. 3d 63, 65 (E.D.N.Y. 2020).                   In fact, Defendant has

  not incurred a single disciplinary infraction while incarcerated,

  which is not surprising given that he has no criminal background

  other than his conviction.             (See Suppl. Br. at 5.)

          C.     The 3553(a) Factors

                 The Court also considers the Section 3553(a) factors and

  finds        they   weigh   in     favor    of     release.        See    18      U.S.C.

  § 3582(c)(1)(A)(i).         The Court sentenced Defendant for his role as

  cold caller in a fraudulent stock manipulation operation who

  aggressively        targeted     the    victim     investors   and       caused    them

  devastating financial and emotional losses.                    As such, there is

  little doubt that the “severity of [Defendant’s] conduct remains

  unchanged.”         United States v. Zukerman, 451 F. Supp. 3d 329, 336

  (S.D.N.Y. 2020).        However, the “environment where [he] is serving


                                              8
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 9 of 10 PageID #: 7060



  his   sentence”    has   certainly     changed.     Id.    (“When   the    Court

  sentenced [Defendant], the Court did not intend for that sentence

  to ‘include incurring a great and unforeseen risk of severe illness

  or death’ brought on by a global pandemic.” (quoting United States

  v. Rodriguez, 451 F. Supp. 3d 392, 407 (E.D. Pa. Apr. 1, 2020))).

  Moreover, Defendant has no criminal history of any kind and the

  Court credits his disciplinary record and notes that “the absence

  of any disciplinary infraction related to violence or drug use,

  demonstrates that he is unlikely to commit future criminal acts or

  pose a danger to the community.”            United States v. Yu, No. 90-CR-

  0047, 2020 WL 6873474, at *5 (S.D.N.Y. Nov. 23, 2020).

                Therefore, the period of incarceration that Defendant

  has already served, with the forthcoming period of supervised

  release, “has already achieved much of the original sentence’s

  retributive,      deterrent,     and   incapacitative     purpose.”       United

  States   v.    Anderson,   No.    16-CR-0824,     2020    WL   2849483,   at   *2

  (S.D.N.Y. June 2, 2020) (quoting United States v. Pena, No. 15-

  CR-0551, 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020)).

                                    CONCLUSION

                For the reasons stated herein, Defendant’s motion for

  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

  (ECF No. 875) is GRANTED.         IT IS HEREBY ORDERED that:

        (1)     Defendant’s sentence is modified to time served and the

  previously imposed term of three (3) years’ supervised release


                                          9
Case 1:17-cr-00372-JS-GRB Document 948 Filed 04/06/21 Page 10 of 10 PageID #: 7061



  will commence immediately.       Defendant is subject to the previously

  imposed term(s) of supervised release, including all standard,

  mandatory, and special conditions of supervision delineated at

  sentencing by this Court.         The Court imposes additional special

  conditions of supervised release:         During the period equivalent to

  the undischarged portion of his sentence, (1) Defendant shall be

  subject to electronic monitoring by whatever technology is deemed

  appropriate by the Probation Department; and (2) Defendant shall

  be   on   home   detention,    except     as   necessary   for   employment;

  education; religious services; medical, substance abuse, or mental

  health    treatment;   attorney    visits;     court   appearances;   court-

  ordered obligations; or other activities as preapproved by the

  Probation Department; and

        (2)   Upon   release,    Defendant       shall   self-quarantine   for

  fourteen (14) days; and

        (3)   Within one week of his release, Defendant shall call the

  Probation Department to schedule an appointment; and

        (4)   Defense Counsel shall provide Defendant with a copy of

  this Memorandum and Order forthwith.


                                             SO ORDERED.


                                             /s/_JOANNA SEYBERT      __
                                             Joanna Seybert, U.S.D.J.

  Dated: April   6 , 2021
         Central Islip, New York


                                       10
